Case 1:16-cv-00375-AJT-JFA Document 321 Filed 04/04/19 Page 1 of 1 PageID# 16968




                       UNITED STATES DISTRICT COURT
                           CIVIL MOTION MINUTES


 Date: 4/4/2019                                     Judge: Trenga/AJT
 Time: 10:08 - 11:56                            Reporter: R. Montgomery



 Civil Action Number: 1:16-cv-375


 ELHADY ET AL

 V.

 PIEHOTA ET AL


 Appearances of Counsel for Plaintiff and Defendant

   Counsel for Plaintiff             Counsel for Defendant
   Gadeir Abbas                      Amy Powell
   Carolyn Holmer                    Dena Roth
   Justin Sadowsky                   Antonia Konkoly
   Lena Masri                        Christopher Healy
                                     Lauren Wetzler



 Motion to/for:
 Motion for Summary Judgement [298] by deft.
 Motion for Summary Judgement [303] by pltf.


 Argued and
 ( ) Granted       ( ) Denied         ( ) Granted in part/Denied in part
 (X) Taken Under Advisement                ( ) Continued to


 (X) Order to Follow
